DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-6, 8, 10-19, and 21-25 are presented for examination. Claims 7, 9, and 20 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Alexander Jochym (Reg. No. 69,213) on 01/18/2022. 
The application has been amended as follows:
Please amend the claims 21 and 22 as follows:
Listing of Claims:

1. (Previously Presented) A computer-implemented method for identification of constituent events in an event storm in operations management, comprising: detecting an event storm by detecting an anomaly from a dynamic baseline range of expected event rates in a sample time 

2. (Original) The method as claimed in claim 1, including correlating multiple groups of events identified as constituting part of the event storm.

3. (Original) The method as claimed in claim 1, including learning an expected event rate in one or more defined lengths of sample time periods. 4, (Original) The method as claimed in claim 1, wherein detecting the event storm includes: using a dynamic threshold algorithm to determine a dynamic baseline range of expected event rates in one or more defined lengths of sample time periods; and using an anomaly detection algorithm to detect an anomaly from the dynamic baseline range indicating the event storm.

5. (Original) The method as claimed in claim 1, including learning event attribute information in one or more defined lengths of sample time periods.

6. (Original) The method as claimed in claim 1, wherein the event category includes an individual event attribute or a cluster of event attributes based on a distance metric. Page 2 of 13


7. (Cancelled)

8. (Original) The method as claimed in claim 1, wherein, if a group based on individual event attributes is not above a threshold deviation for the individual event attribute in the sample time period, clustering multiple individual event attributes to form the group of events.

9. (Cancelled)

10. (Previously Presented) The method as claimed in claim 1, including testing the clustering to meet a threshold percentage of event instances belonging to the cluster in the sample time period.

11. (Previously Presented) The method as claimed in claim 1, including selecting a clustering by comparing clusters with varying distance metrics in the sample time period.

12. (Original) The method as claimed in claim 1, wherein groups of events include a minimum number of event instances.

13. (Original) The method as claimed in claim 1, wherein the sample time periods are configured for granularity of the event storm detection including a short time window and a longer time window to capture different event storm behavior.



15. (Previously Presented) A computer-implemented method for identification of constituent events in an event storm in operations management, comprising: detecting an event storm by detecting an anomaly from a dynamic baseline range of expected event rates of an overall event population in a sample time period; and for the sample time period in a detected event storm, identifying event instances as being constituent events of the event storm by clustering event attributes using a location metric, wherein the location metric is a location of events in the group of events and determining if a rate of occurrence of event instances in the cluster in the sample time period is a threshold deviation from a norm for the clustered event attributes.

16. (Previously Presented) A system for identification of constituent events in an event storm in operations management, comprising: a processor and a memory configured to provide computer program instructions to the processor to execute the function of the components: an event storm detection component for detecting the event storm by detecting an anomaly from a dynamic baseline range of expected event rates in a sample time period; and an event constituent identification component for each of a group of events grouped by an event category occurring in the sample time period of the event storm, identifying a group of events as constituting part of the event storm if the rate of event occurrences of the group in the sample time period is outside a threshold deviation from an average for the group and clustering each of a group of events in the sample time period using a location metric, wherein the location metric is a location of events in the group of events.

17. (Original) The system as claimed in claim 16, including an event constituent correlating component for correlating multiple groups of events identified as constituting part of the event storm.

18. (Original) The system as claimed in claim 16, wherein the event storm detection component includes: a dynamic threshold component for using a dynamic threshold algorithm to determine a dynamic baseline range of expected event rates in one or more defined lengths of sample time periods; and an anomaly detecting component for using an anomaly detection algorithm to detect an anomaly from the dynamic baseline range indicating the event storm.

19. (Original) The system as claimed in claim 16, including a learning component for learning an expected event rate in one or more defined lengths of sample time periods and for learning event attribute information in the one or more defined lengths of sample time periods.

20. (Cancelled)

21. (Currently Amended) The system as claimed in claim [[20]] 16, wherein the attribute clustering component includes testing the clustering to meet a threshold percentage of event instances belonging to the cluster in the sample time period.

Currently Amended) The system as claimed in claim [[20]] 16, wherein the attribute clustering component includes selecting a cluster by comparing clusters with varying distance metrics in the sample time period.

23. (Original) The system as claimed in claim 16, including a configuration component for configuring sample time periods for granularity of the event storm detection including a short time window and a longer time window to capture different event storm behavior.

24. (Previously Presented) A system for identification of constituent events in an event storm in operations management, comprising: a processor and a memory configured to provide computer program instructions to the processor to execute the function of the components: an event storm detection component for detecting an event storm by detecting an anomaly from a dynamic baseline range of expected event rates of an overall event population in a sample time period; and an event constituent identification for identifying event instances as being constituent events of the storm for the sample time period in a detected event storm by clustering event attributes using a location metric, wherein the location metric is a location of events in the group of events and determining if a rate of occurrence of event instances in the cluster in the sample time period is a threshold deviation from a norm for the clustered event attributes. 

25. (Previously Presented) A computer program product for identification of constituent events in an event storm in operations management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: detect the event storm 


Allowable Subject Matter
5.	Claims 1-6, 8, 10-19, and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "when the event storm is detected, for each of a group of events grouped by an event category and occurring in the sample time period of an event storm, identifying the group of events as constituting part of the event storm if the rate of the event occurrences of the group in the sample time period is outside a threshold deviation from an average for that group and clustering each of a group of events in the sample time period using a location metric, wherein the location metric is a location of events in the group of events." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 15, 16, 24, and 25:

Dependent claims 2-6, 8, 10-14, 17-19, and 21-23 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.				Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112